Citation Nr: 9917135	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-21 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for hypertension and 
heart disease, secondary to service-connected disability of 
left nephrectomy, for the purpose of accrued benefits.  

3.  Entitlement to an increased rating for left nephrectomy, 
rated as 60 percent disabling, for the purpose of accrued 
benefits.  

4.  Entitlement to a total disability rating, based on 
individual unemployability, for the purpose of accrued 
benefits.  

5.  Entitlement to Dependent's Educational Assistance under 
the provisions of 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In March 1993 and May 1994, the Board remanded the veteran's 
claim for an increased rating for left nephrectomy, rated as 
60 percent disabling, and development was done.  The veteran 
expanded his claim to include entitlement to service 
connection for hypertension and heart disease, secondary to 
service-connected disability of left nephrectomy, and 
entitlement to a total disability rating, based on individual 
unemployability.  The claim was remanded for records and 
further examination of the veteran and medical opinion, in 
January 1996.  The records were obtained.  In February 1996, 
the veteran asked that his examination be rescheduled at a 
closer VA medical center.  He died later that month, before 
he could be examined.  As a matter of law, veterans' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  The appeal on the merits (Board docket number 91-51 
580) became moot by virtue of the death of the veteran.  The 
Board has no jurisdiction of that claim.  See 38 U.S.C.A. § 
7104(a); Rule of Practice 1302, 38 C.F.R. § 20.1302 (1998).  
The appellant's claim for death and accrued benefits was 
received in February 1996 and has been developed for 
consideration by the Board.  The Board notes that the accrued 
benefits claim reflects those issues pending at the time of 
the veteran's death.  See Jones v. West, No. 96-7041 (Fed. 
Cir. Feb. 11, 1998).  

When the case was previously before the Board, in June 1998, 
it was remanded for records and clarification of the death 
certificate.  The requested development has been completed 
and the Board proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no evidence which etiologically connects the 
veteran's hypertension and heart disease, to the residuals of 
a left nephrectomy or any other service-connected disability.  

3.  The service-connected residuals of a left nephrectomy 
were manifested by a well healed scar; BUN of 22 mg% and 
creatinine of 1.4 mg%.  The remaining right kidney did not 
have severe residuals with nephritis, infection or pathology.  
There was no persistent edema or albuminuria.  The BUN did 
not approximate 40 to 80 mg% and the creatinine did not 
approximate 4 to 8 mg%.  The service-connected residuals of a 
left nephrectomy did not produce generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.   

4.  The veteran sustained a lumbar spine disability with 
lower extremity symptoms as the result of an injury during 
combat service.  

5.  The veteran completed the 11th grade and had work 
experience as a truck driver and equipment operator.  

6.  The veteran's service-connected disabilities prevented 
him from engaging in any form of substantially gainful 
employment consistent with his education and experience.  

7.  The cause of the veteran's death was cardiopulmonary 
arrest due to traumatic asphyxiation, being trapped under a 
bale of hay. 

8.  The service-connected back and lower extremity disorder 
weakened the veteran so that he was unable to resist being 
suffocated by a bale of hay.  


CONCLUSIONS OF LAW

1.  The claim for service connection for hypertension and 
heart disease, secondary to service-connected disability of 
left nephrectomy, for the purpose of accrued benefits, is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  For the purpose of accrued benefits, the criteria for a 
rating in excess of 60 percent for residuals of a left 
nephrectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including § 4.7 and Code 7500 
(1998).  

3.  For the purpose of accrued benefits, the criteria for a 
total disability rating, based on individual unemployability, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 3.340, 4.16 (1998).

4.  A service connected disability contributed substantially 
or materially to cause death.  38 U.S.C.A. §§ 1310, 5107(b) 
(West 1991); 38 C.F.R. § 3.312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service Connection for Hypertension and Heart Disease, 
Secondary to Service-Connected Disability of Left 
Nephrectomy, for the Purpose of Accrued Benefits

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal, the 
threshold question to be answered is whether the appellant 
has presented evidence of a well-grounded claim; that is, one 
that is plausible.  If she has not presented a well-grounded 
claim, the appeal must fail and there is no duty to assist 
her further in the development of the claim because such 
additional development would be futile.  38 U.S.C.A. § 5107; 
Murphy at 81.  

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  This manual is not supposed to be a substantive 
rule, see Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  
The representative has not cited to a court decision that 
holds that the cited portions of M21-1 are substantive rules.  
Consequently, there is no basis upon which to comply with the 
representative's request in this regard.  Further, the 
representative has not indicated what further development 
might support the claim.  Neither the appellant nor the 
representative has identified any other pertinent evidence 
which might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for certain listed chronic diseases, including cardiovascular 
disease and hypertension, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309(a) (1998).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

In this case, it is not contended nor does the evidence show 
that the veteran's hypertension and heart disease began in 
service or were manifested during the first year after his 
release from active service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1998).  Rather, it is claimed that the veteran's 
hypertension and heart disease are proximately due to or the 
result of a service-connected disability, his nephrectomy 
residuals.  38 C.F.R. § 3.310(a) (1998).  

A well grounded claim for secondary service connection 
requires evidence of a connection to a service-connected 
disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  An 
appellant's own conclusion, stated in support of his or her 
claim, that a disability is secondary to a service-connected 
disability is not competent evidence as to the issue of 
medical causation.  The issue of causation is a medical 
question which requires the expertise of a physician or other 
trained medical professional.  See Grivois v. Brown, 6 Vet. 
App. 136 (1994).  

The claim of secondary service connection is not well 
grounded because there is no evidence from a competent 
medical professional which connects the service-connected 
nephrectomy residuals to the veteran's cardiovascular disease 
and hypertension.  The claims by the veteran and appellant, 
as lay witnesses, are not competent evidence on this medical 
question and are simply not enough to provide evidence of the 
required connection.  

The file contains numerous reports on the cardiovascular 
disease and hypertension; however, nowhere does a physician 
express the opinion that the service-connected disability 
caused cardiovascular disease and hypertension.  Notable in 
this regard is the report of the April 1991 admission to a VA 
Medical Center (VAMC) for an acute anterior myocardial 
infarction.  It was noted that the veteran had one kidney and 
his renal function was reported to be normal.  The physicians 
did not implicate the service-connected nephrectomy in the 
heart disorder.  

One physician did specifically address the question.  The 
August 1994 VA examination concluded with the examiner 
expressing the opinion that the veteran's hypertension and 
arteriosclerotic heart disease were not related to his 
service-connected nephrectomy.  This opinion is evidence 
against the claim and does not show that the claim is 
plausible.  

As there is no competent evidence which connects a service-
connected disability to the hypertension and heart disease, 
the claim is not well grounded and must be denied.   
38 U.S.C.A. § 5107(a) (West 1991).  


2.  Increased Rating for Left Nephrectomy, Rated as 60 
Percent Disabling,
 for the Purpose of Accrued Benefits

The claim for an increased rating is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
the assertion that the veteran's service-connected left 
nephrectomy residuals worsened raises a plausible claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the appellant in the development 
of her accrued benefits claims.  See 38 U.S.C.A. § 5107(a).  
She has not reported that any other pertinent evidence might 
be available.  See Epps, at 344.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

Prior to February 17, 1994, removal of one kidney with 
nephritis, infection or pathology of the other, was rated as 
100 percent disabling if severe and as 60 percent disabling 
if mild to moderate.  Absence of one kidney with the other 
functioning normally was evaluated as 30 percent disabling.  
38 U.S.C.A. Part 4, Code 7500 (1993).  

The diagnostic codes applicable to renal disorders were 
revised effective February 17, 1994.  Removal of one kidney 
will be rated as renal dysfunction with a minimum evaluation 
of 30 percent.  38 U.S.C.A. Part 4, Code 7500 (1998).  

Renal dysfunction requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, blood urea nitrogen 
(BUN) more than 80 mg%; or, creatinine more than 8 mg%; or, 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular, will be rated as 100 percent 
disabling  The disability will be rated at 80 percent if 
there is persistent edema and albuminuria with BUN 40 to 80 
mg%; or, creatinine 4 to 8 mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  A 60 percent rating will be 
assigned if there is constant albuminuria with some edema; 
or, definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under diagnostic code 7101.  A 30 
percent rating will be assigned if there is albumin constant 
or recurring in the urine with hyaline and granular casts or 
red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under diagnostic 
code 7101.  A 0 percent or non-compensable rating will be 
assigned if there are albumin and casts with history of acute 
nephritis; or, hypertension which is non-compensable under 
diagnostic code 7101.  38 C.F.R. § 4.115a (1998).  

[W]here the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1998).  In September 1979, the Board granted 
service connection for the residuals of kidney stones with a 
left nephrectomy.  In October 1979, the veteran told a 
medical consultant that he had passed stones from the right 
kidney about 5 years earlier and that he had dull, constant 
right flank pain.  The physician noted a well healed left 
flank scar and tenderness below the right rib cage.  In a 
December 1979 rating decision, the RO granted a 30 percent 
rating.  

The report of a November 1979 hospitalization for observation 
for kidney disease was subsequently received.  Urinalysis was 
normal.  BUN and "lytes" were normal.  Urine culture showed 
no growth.  Serum creatinine was 1.2.  It was noted that a 
May 1978 intervenous pyelogram of the right kidney was 
normal.  A urologist and a nephrologist concurred that there 
was no renal disease.   

On VA examination in December 1980, there were healed 6 inch 
left nephrectomy scars.  There was pain on pressure to both 
sacroiliac areas, which the doctor associated with the 
veteran's back problems.  The doctor commented that the 
veteran's genitourinary problems seemed to be stable.  The 
diagnosis was left nephrectomy with residuals.  

A March 1981 rating decision increased the evaluation for 
residuals of a left nephrectomy from 30 to 60 percent 
effective September 1980.  The basis for the increase was not 
explained.  

The current rating is based on the current extent of the 
disability, so this discussion will focus on the recent 
evidence, which is the most probative source of information 
as to the current extent of the disability.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The veteran was hospitalized at a VAMC in October 1989.  
Diagnoses were hypertension and chronic back pain.  There was 
also a diagnosis of chronic obstructive pulmonary disease.  
There was no kidney diagnosis.  Abdominal examination was 
within normal limits.  BUN was 21 and creatinine was 1.4.  

In April 1991, the veteran was admitted to a VAMC for a 
myocardial infarction.  It was noted that he had one kidney 
and his renal function was normal.  

The laboratory at the Fayetteville VAMC had a normal 
reference range from 7 to 21 for BUN and .5 to 1.4 for 
creatinine.  BUN was 22 in February 1993 and 20 in May 1993.  
Creatinine was 1.3 in February 1993 and 1.1 in May 1993.  

A VA physician, board certified in internal medicine, 
pulmonary and infectious diseases reported examining the 
veteran in June 1993.  The doctor stated that the veteran had 
normal function in the right kidney.  BUN was 19.  Serum 
creatinine was 1.2.  There was a "perfectly normal 
urinalysis."  The doctor concluded that the veteran's 
remaining kidney was functioning normally.  The Little Rock 
VAMC laboratory report confirms BUN was 19 mg/dl compared to 
a normal reference range from 6 to 20; and creatinine was 1.2 
mg/dl as compared to a reference range from .6 to 1.4.  

The veteran's kidneys and their function were last examined 
in August 1994.  The left nephrectomy scar was well healed.  
There was no visceromegaly.  Urinalysis had no elevated 
findings.  BUN was 22 mg/dl compared to a normal reference 
range from 6 to 20.  Creatinine was 1.4 mg/dl as compared to 
a reference range from .6 to 1.4.  

The veteran was competent to assert that his service-
connected nephrectomy residuals were so severe that a higher 
rating was warranted.  However, what are the residuals of a 
nephrectomy and to what extent they affect the veteran's 
functioning presents a medical question which the veteran and 
the appellant do not have the medical training and experience 
to answer.  The reports of the trained medical professionals 
are substantially more probative in determining whether the 
disability met the old or new criteria for a higher rating.  

Looking to the old criteria, the next higher rating is 100 
percent and it would require severe nephritis, infection or 
pathology of the remaining right kidney.  The physicians 
repeatedly stated that the right kidney was functioning 
normally, was stable, and had no pathology.  Such findings do 
not approximate the severe pathology required for a higher 
rating.  38 C.F.R. § 4.7 (1998).  

Under the new criteria, the next higher rating, 80 percent 
requires persistent edema and albuminuria with BUN 40 to 80 
mg%; or, creatinine 4 to 8 mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  The numerous examinations did not 
disclose edema and albuminuria.  The BUN was in the low 20's 
mg%, and did not approximate the 40 to 80 mg% indicative of 
the higher disability.  The creatinine was only slightly 
above 1 mg% and did not approximate the 4 to 8 mg% required 
for a higher rating.  38 C.F.R. § 4.7 (1998).  The veteran 
and appellant asserted that the service-connected disability 
caused the generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion, 
which might support the higher rating.  However, the medical 
reports associated the veteran's decreased ability with his 
non-service-connected orthopedic problems.  Which 
manifestations can be associated with a disability presents a 
medical question.  Here, no medical professional has linked 
the service-connected nephrectomy residuals to generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion.  The medical reports 
form a preponderance of evidence.  The positive and negative 
evidence are not in approximate balance.  38 U.S.C.A. 
§ 5107(b) (West 1991).  The preponderance of the evidence 
establishes that the service-connected nephrectomy residuals 
did not approximate any applicable criteria for a higher 
rating.  38 C.F.R. § 4.7 (1998).  Consequently, the Board 
must deny the claim for an increased rating for left 
nephrectomy, for the purpose of accrued benefits.  

3.  Total Disability Rating, Based On Individual 
Unemployability, 
For The Purpose Of Accrued Benefits.

In April 1991, the RO received the veteran's claim for a 
total disability rating, based on individual unemployability 
(TDIU).  Attached were several statements to the effect that 
the veteran could not be hired because of his back and kidney 
disorders.  In January 1956, the RO had denied service 
connection for a back injury.  In 1958, Section 354 (now 
Section 1154) was added to Title 38 of the United States 
Code.  (P.L. 85-857, Sept. 2, 1958, 72 Stat. 1124, § 354).  
That section provides:   

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991).  

38 U.S.C.A. § 1154(b) (West 1991) requires a significantly 
different analysis of the claims of combat veterans.  
Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996).  The veteran 
has claimed that, while serving in Korea, he was knocked off 
a pole by an artillery shell and injured his back.  This is a 
new claim of combat injury and not simply a petition to 
reopen the previously denied claim.  Therefore, the veteran's 
TDIU claim includes a new, inextricably intertwined claim for 
service connection for a back disorder.  

As discussed below, there is evidence of current disability, 
injury in service and a connection.  The claim for service 
connection for a back disorder is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, the 
claim is plausible.  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the appellant in the development 
of this claim.  See 38 U.S.C.A. § 5107(a).  Neither the 
appellant nor the veteran reported any other pertinent 
evidence might be available.  See Epps, at 344.  

In Collette, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) found that 38 U.S.C.A. 
§ 1154(b) did not create a statutory presumption that a 
combat veteran's alleged disease or injury is service-
connected, but lightened the burden of a veteran who sought 
benefits for an allegedly service-connected disease or injury 
and who alleged that the disease or injury was incurred in, 
or aggravated by, combat service.  The Federal Circuit found 
that the statute set forth a three-step analysis.  First, it 
must be determined whether there was "satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease."  38 U.S.C. § 1154(b).  Second, it must 
be determined whether this evidence was "consistent with the 
circumstances, conditions, or hardships of such service."  
Id.  If these two inquiries are met, the Secretary "shall 
accept" the veteran's evidence as "sufficient proof of 
service-connection," even if no official record of such 
incurrence exists.  Id.  If both of these inquiries are 
satisfied, a factual presumption arises that the alleged 
injury or disease is service-connected.  Third, it must be 
determined whether the government has met its burden of 
rebutting the presumption of service-connection by "clear 
and convincing evidence to the contrary."  Id.

Since Collette, the United States Court of Appeals for 
Veterans Claims (Court) has provided further explanation as 
to the interaction of 38 U.S.C.A. § 1154(b) with other 
provisions of law.  The Court noted that section 1154(b) 
allows combat veterans to use lay testimony as acceptable 
proof of in-service incurrence or aggravation of an injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  The Court has held that while this 
provision allows a veteran's testimony to be used to satisfy 
the first Caluza element--evidence of an in-service 
incurrence or aggravation of a disease or injury--it does not 
affect the general requirement that the second and third 
Caluza elements--present disability and a nexus to service--
be supported with evidence from a medical professional.  See 
Arms v. West, 12 Vet. App. 188, 194 (1999); Turpen v. Gober, 
10 Vet. App. 536, 539 (1997).  The appellant must still 
submit sufficient evidence of a causal nexus between that in-
service event and his current disability as required by 
Caluza.  See Wade v. West, 11 Vet. App. 302, 305 (1998).  
Section 1154(b) does not obviate the third requirement, e.g., 
medical evidence of nexus, of a well-grounded claim.  Nolen 
v. West, No. 96-1756 (U.S. Vet. App. Apr. 28, 1999).  

Beginning the Collette analysis of the veteran's back 
disorder, the Board notes that if there is satisfactory lay 
evidence of incurrence, a presumption of service connection 
arises under 38 U.S.C.A. § 1154(b) (West 1991).  The Court 
has held that satisfactory evidence, as used in section 
1154(b), is credible evidence.  Caluza, at 510.  In his 
October 1955 claim, the veteran certified that he had been 
injured when he was knocked from a pole (communications line) 
in Korea, in the Fall of 1951.  In a letter received in 
December 1955, Everett Foster stated that he served with the 
veteran in Korea, in the spring of 1952, and witnessed the 
veteran's injury.  He was knocked from a pole by an artillery 
shell.  He complained of his back hurting for the remainder 
of their time in Korea.  The witness certified his statement 
to be true to the best of his knowledge and belief.  The 
Board finds that these statements are credible.  They are 
plausible and capable of being believed.  Caluza, at 511.  
They meet the section 1154(b) requirement for satisfactory 
lay evidence of service incurrence.  

Further, the incurrence must be consistent with the 
circumstances of the veteran's combat service.  38 U.S.C.A. 
§ 1154(b) (West 1991).  The Report of Separation From the 
Armed Forces of the United States, DD Form 214, shows the 
veteran was a pole lineman, that he served in Korea and that 
he received a Meritorious Unit Commendation.  A Citation for 
the Award of the Bronze Star medal shows that, in Korea, 
despite personal danger from uncleared mines and enemy fire, 
the veteran constructed communications lines linking advanced 
units to artillery.  The Board agrees that being subject to 
enemy artillery fire and being knocked off a communication 
pole is consistent with the circumstances, conditions and 
hardships of the veteran's combat service.  Collette, at 389.  
This is accepted as sufficient proof of service connection, 
unless there is clear and convincing evidence to the 
contrary.  Collette, at 389.  

In Arms, at 197, the Court explained that only an affirmative 
finding may be used as part of clear and convincing evidence 
to rebut the presumption of service connection under section 
1154(b).  The Board's review of the file does not disclose 
any affirmative finding that the veteran did not sustain a 
back injury.  Consequently, the evidence establishes that the 
veteran sustained a back injury during his Korean combat 
service.  

Service connection also requires that there be a current 
disability.  At the time of the veteran's death, there was 
extensive medical documentation of a back disorder.  This 
point is not contested.  

Service connection also requires a connection between the 
current disability and the injury in service.  This must be 
provided by competent medical evidence.  

In a letter dated in December 1982, William G. Lockhart, 
M.D., expressed the opinion that the veteran had lumbar 
stenosis which could have originated in a fall on a pile of 
poles in Korea, causing both back and kidney injuries.  The 
doctor felt it logical to state that the veteran's current 
condition was an aggravation or progression of difficulty 
with the lumbar spine dating to 1952.  

In a letter dated in November 1987, R. D. Manning, M.D., 
recalled treating the veteran for back symptoms in 1952.  The 
doctor believed the veteran had stated that his back pain 
began when he fell from a telephone pole in military service.  
The doctor concluded that the veteran was suffering from 
degenerative disease of the lumbar spine, with associated 
disc and sciatic disease which was apparently related to the 
old injury.  

Weighing the evidence on each element of service connection 
and giving the appellant the benefit of the doubt, the Board 
finds that the veteran's lumbar spine disability was the 
result of his injury in combat.  38 U.S.C.A. §§ 1154, 5107(b) 
(West 1991).  

There are numerous opinions to the effect that the service-
connected back and kidney disorders prevented the veteran 
from working.  The veteran submitted several letters from 
businesses to the effect that they could not hire the veteran 
because of these conditions.  

The report of the February 1981 VA examination concluded with 
the VA physician stating that the veteran was totally and 
permanently disabled by his multiple joint arthritis.  That 
he was not able to work at any gainful occupation.  In July 
1981, the RO determined that the veteran was permanently and 
totally disabled by osteoarthritis of multiple joints.  The 
Social Security Administration (SSA) subsequently determined 
that the veteran was disabled.  The SSA medical records show 
that that multiple joint arthritis was the primary disabling 
factor.  Physicians, such as Dr. Lockhart in his August 1982 
letter, associated the veteran's lower extremity symptoms 
with his back injury residuals.  The connection between the 
back injury and arthritis in other joints is not specified by 
the medical reports.  However, the medical reports do show 
that the lumbar spine injury and the related lower extremity 
symptoms were the primary disabling factors.  

A VA social and industrial survey shows that a VA social 
worker evaluated the veteran.  It was noted that he had an 
11th grade education.  He was last employed in approximately 
1980.  He had been a truck driver and equipment operator for 
the state highway department.  He did yard and home 
maintenance but did not leave home.  He ambulated with 
crutches.  The social worker had no doubt that the veteran 
was unemployable, due to his physical condition, age and 
acceptance of his disability.  

Giving the appellant the benefit of the doubt, the Board 
concludes that the service-connected back disorder and its 
lower extremity symptoms would prevent the veteran from 
engaging in the strenuous physical labor.  Further, since the 
veteran's education and experience limited him to physically 
strenuous types of work, which he could no longer do, the 
service-connected disability rendered him unemployable.  
38 U.S.C.A. § 5107(b) (West 1991).  Therefore, the Board 
grants a TDIU rating for the purpose of accrued benefits.  


4.  Service Connection for the Cause of the Veteran's Death

The death certificate shows the veteran died in February 
1976, at age 67.  The cause of the veteran's death was 
cardiopulmonary arrest due to traumatic asphyxiation.  The 
veteran's death was listed as accidental, the victim being 
trapped under a bale of hay.  "Other significant conditions 
contributing to death..." were listed as nephritis, "post-op 
nephrectomy," and hypertensive cardiovascular disease.  

In a similar case, a service-connected disability had been 
listed as an "Other significant conditions contributing to 
death...."  The death certificate was completed by a physician 
and the Court found the comment to be medical evidence which 
could not be discounted.  See Schoonover v. Derwinski, 3 Vet. 
App. 166, 168 (1992).  In this instance, the death 
certificate was completed by a coroner who is not a physician 
nor a pathologist.  In response to the Board's remand, the 
coroner explained that he listed the nephrectomy residuals 
there because it was a significant condition.  

The coroner provided the reports of witnesses.  Deputy 
Sheriff Garrett Kaine reported that it appeared that the 
veteran had dropped off two bales of hay on a steep incline 
in the pasture, appearing to have driven a tractor to 
approximately 70 feet west from where he had dropped off the 
hay.  It appeared that he then walked back down to the bale 
and was trying to roll it out for the cattle.  His body was 
found under the round bale of hay, face down.  

The appellant told Deputy Garrett that she and the veteran 
left their home and drove to their farm.  The veteran always 
used his tractor to take two bales of hay to feed the cows.  
She heard him stop his tractor and cut it off.  She stated 
that he always cut the strings from the hay and rolled them 
out for the cows.  She waited for him approximately 40 
minutes.  She then drove to the area and found him under the 
bale of hay.  

Emergency Medical Technician and Assistant Fire Chief Jeff 
Winningham stated that he followed the appellant to the round 
bale of hay.  The veteran's left arm was sticking out.  A 
pulse or breath could not be found.  

Captain John Riggins reported that it appeared that the 
veteran was handling round bales of hay.  He had unrolled one 
bale and was found under the second.  It looked like the 
veteran had unhooked the hay from the tractor and it did not 
roll the correct way.  He had to struggle with it trying to 
move it so that he could unroll it by hand.  He could have 
had to run to stop it from rolling into a ditch, 
approximately 20 feet away, and the bale knocked him down and 
rolled on top of him and he suffocated; or he was trying to 
roll the bale so it would unroll and slipped or had a heart 
attack and the bale rolled back on him.  Captain Riggins felt 
that what happened was the veteran unloaded both bales and 
cut the strings as there were strings for round bales on the 
tractor.  The veteran pulled the tractor up and parked it, 
shut it off and went down and unrolled the first bale.  He 
had to manhandle the second bale so he could roll it down the 
hill, as it was sitting to unroll it.  He would have to push 
it uphill.  The captain felt the veteran was trying to turn 
the bale and slipped or had a heart attack and fell and that 
the bale rolled on him.  

Opinions were obtained from 2 VA physicians.  They saw no 
connection to the service-connected nephrectomy residuals.  
The possibility of a heart attack was considered by the 
doctors to be speculative.  The physicians noted that round 
bales of hay can weigh from 4-500 to 12-1500 pounds.  They 
felt it would certainly not be out of the realm of 
possibility that a large bale of hay going down a slope could 
knock over an individual and roll over him.  Because of the 
weight, the veteran could not get out from under it and 
suffocated.  The doctors agreed that the veteran's death was 
caused by accident.  

As discussed above, the veteran had lower extremity symptoms 
associated with the back injury sustained in service.  He had 
had several previous falls.  He injured his left arm, side 
and chest in a fall in April 1994.  In July 1994, the veteran 
complained of his right leg giving way and occasionally 
causing falls, although there had been no injuries.  In 
November 1994, the veteran reported that he had fallen twice 
since his last visit.  In July 1995, it was noted that he was 
ambulatory using crutches.    In November 1995, it was noted 
that he had fallen at home.  

The veteran had a lower extremity weakness as a result of the 
back injury sustained during Korean War combat.  Due to this 
weakness, he had difficulty supporting himself and had 
several falls despite his use of crutches.  This weakness may 
have contributed to the fatal fall and rendered the veteran 
unable to resist the weight of the bale of hay.  As discussed 
above, the veteran was not really able to do the strenuous 
type of work he was attempting at the time of his death.  
While some facts surrounding the death will remain a mystery, 
the evidence which is now before the Board is sufficient, 
giving the appellant the benefit of the doubt, for the Board 
to conclude that the residuals of the back injury in service 
weakened the veteran, thereby contributing to the accident 
and the veteran's death.  38 U.S.C.A. § 5107(b) (West 1991).  
Therefore, service connection for the cause of death is 
granted.  38 U.S.C.A. §§ 1310, 5107(b) (West 1991); 38 C.F.R. 
§ 3.312 (1998).  


ORDER

Service connection for hypertension and heart disease, as 
secondary to service-connected disability of left 
nephrectomy, for the purpose of accrued benefits, is denied.  

An increased rating for left nephrectomy, for the purpose of 
accrued benefits, is denied.  

A total disability rating, based on individual 
unemployability, for the purpose of accrued benefits is 
granted, subject to the law and regulations governing the 
payment of monetary awards.  

Service connection for the cause of the veteran's death is 
granted, subject to the law and regulations governing the 
payment of monetary awards.  


REMAND

The issue of entitlement to Dependent's Educational 
Assistance under the provisions of 38 U.S.C.A. Chapter 35 is 
REMANDED to the RO for adjudication consistent with this 
decision.  

Thereafter, if the claim is not granted, in accordance with 
the current appellate procedures, the case should be returned 
to the Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

 

